Norman W. Seiter, Jr., Esq. Town Attorney, Mexico
You request an opinion whether a town board member may be employed by the town in seasonal part-time work at a moderate salary to maintain a town park.
The courts, and opinions of the Attorney General, have consistently held that it is contrary to public policy for any appointing board to appoint one of its members to a position which it has authority to fill (Wood vTown of Whitehall, 120 Misc. 124 [Sup Ct, Washington Co, 1923], affd206 A.D. 786, on the opinion below [1923]; Macrum v Hawkins,261 N.Y. 193 [1933]; 1932 Atty Gen [Inf] 552; 1960 Atty Gen [Inf] 84).
It would appear, therefore, that the town board may not appoint one of its members to a seasonal part-time position at a moderate salary to maintain a town park. See, in this connection, the enclosed. copies of our formal opinion published in 1964 Op Atty Gen 47 and our informal opinion published in 1971 Op Atty Gen 54. You will note that the 1971 opinion refers to an amendment of Town Law § 64, subd 5, which enables a town board member to resign and then be appointed to a position by the remaining members of the town board. We assume, in view of the seasonal, part-time nature of the position mentioned in your inquiry, and the moderate salary provided for it, that the town board member is not interested in substituting that position for his present office.